AO 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
Sheet |

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA Judgment in a Criminal Case
¥ (For a Petty Offensc)

FRALEY, JOHNP EDCR19-00333-KK
Case No. CC72 F5378451

USM No.
Caroline Hahn, DFPD

 

Defendant's Attorney

THE DEFENDANT: FRALEY, JOHN P

vA THE DEFENDANT pleaded av guilty [ nolo contendere to count(s) One
Cl THE DEFENDANT was found guilty on count(s)

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
21 USC 844 Possession of Controlled Substance 02/16/2019 One
The defendant is sentenced as provided in pages 2 through _ 3 ___ of this judgment.

C] THE DEFENDANT was found not guilty on count(s)

[] Counts) a O1 is 0 are dismissed on the motion of the United States.

. It is ordered that the defendant must notify the United States attorney for this district within 30 days of a change of name,
residence. or mailing address until all fines, restitution. costs, and special assessments imposed by this judgment are fully paid. Ifordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

oo A

, hy

        
 

 

Last Four Digits of Defendant's Sac. Sec. No.: BST . October 1, 2019 fee
Date of Imposition of Judgmeft
Detendant’s Year of Birth: 1985 x
a

 

 

 

City and State of Defendant's Residence:

HIGHLAND, CA

Date
AO 2451 (Rev. 11/16) Judgment ina Criminal Case for a Petty Offense
Sheet 3-— Criminal Monetary Penalties

 

Judgment— Page soot? JS orcucmemevenine
DEFENDANT: FRALEY, JOHN P

CASE NUMBER: C72 F5378451_ — EDCR19-00333-KK
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment Fine Restitution Processing Fee
TOTALS $25.00 - $100.00 $0.00 $0.00
[1 The determination of restitution is deferred until _ . An Amended Judgment in a Criminal Case (AQ 245C) will be

entered afier such determination.
[J The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

It the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in. the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid in full prior to the United States receiving payment.

Restitution Ordered Priority or Percentage

 

[J Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 4 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 12(g).

{] The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
C1 the interest requirement is waived for © fine {] restitution.

CJ the interest requirement forthe (1 fine Cl) restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,
** Findings for the total amount of losses are required under Chapters 109A, 110, LIGA, and 113A of Title 18 for offenses committed-on or after
September 13, 1994, but before April 23, 1996.
*

AQ 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
Sheet 4 -—~ Schedule of Payments

 

 

Judgment—Page 3 of — 5
DEFENDANT: FRALEY, JOHN P
CASE NUMBER: CC72 F5378451 EDCR19-00333-KK
SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:

A (1 Lump sum paymentof$ __ due immediately, balance due

O not later than ree epee its raises nae kre ene Me ohm abnetirtan ancien water nde bbebmangenneter teste ° or
C) inaccordance with 8 C, O D. OF E,or {1 F below); or

Payment to begin immediately (may be combined with © C, O D,or  F below); or
C (Payment in equal .. (@g., weekly, monthly, quarterly) installmentsof $ over a period of
_ _ (@g.. months or years), to commence (e.g.. 30 or 60 days) after the date of this judgment; or
D O Paymentinequal = (e.g, weekly, monthly, quarterly) installments of $ ee _ over a period of
ee __. (€.g., months or years), to commence __. (€.g., 30 or 60 days) after release from imprisonment to

a term of supervision; or

E (Payment during the term of probation will commence within _ (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

F Special instructions regarding the payment of criminal monetary penalties:

Total criminal monetary penalties in the amount of $125.00 are due as directed by Probation payable to:
U.S. District Court

255 E. Temple St., Ste. 1178
Los Angeles, CA 90012

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons” Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[J Joint.and Several

Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

[J The defendant shall pay the cost of prosecution.
C1 The defendant shall pay the following court cost(s): 0.00

[} The defendant shall forfeit the defendant's interest in the following property to the United States:

Pavments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) VTA assessment, (8) penalties, and (9) costs, including cost of prosecution an
court costs.

 
*

AO 2451 (Rev, 11/16) Judgment in a Criminal Case for a Petty Offense

Sheet 5 — Probation
Judgmeni—Page 4 of

DEFENDANT: FRALEY, JOHN P
CASE NUMBER: (CC72 F5378451 EDCR19-00333-KK.

PROBATION

You are hereby sentenced to probation for a term of:

Three (3) year term of formal probation.

Go bo ae

as

>

Oo oO

10.

MANDATORY CONDITIONS

You must not commit another federal, state or local erime.

You must not unlawfully passess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of

placement on probation and at least two periodic drug tests thereafter, as determined by the court,

[1 The above drug testing condition is suspended, based on the court's determination that you pose a low risk
of future substance abuse. (check if applicable)

[J You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

C] You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, e¢
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the
location where you reside, work, area student. or were convicted of a qualifying offense. (check if applicable)

C1 You must participate in an approved program for domestic violence. (cheek if applicable)

CE] You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.

(check if applicable)

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.

You must notify the court of any material change in your economic circumstances that might affect your ability to pay

restilution, fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
atiached page.
AO 245] (Rev. [ 1/16) Judgment ina Criminal Case for a Petty Offense
Shect 5B — Probation Supervision
Judgment—Page 5 of  —s 55
DEFENDANT:
CASE NUMBER:
SPECIAL CONDITIONS OF SUPERVISION

Defendant shall be placed on formal probation for a period of three years.
The terms and conditions of probation are as follows:

1) Defendant shall comply with the rules and regulations of the United States Probation Office and General Order
18-10.

2) Defendant shall participate in an outpatient alcohol and/or substance abuse counseling and/or treatment program
that includes urinalysis, saliva, and/or sweat patch testing, as directed by the U. S. Probation Office. Defendant

shall abstain from using illicit drugs and abusing alcohol and prescription medications during the period of
supervision.

3) Defendant shall submit to one drug test within 15 days of commencing supervision and at least 2 periodic drug
_ tests thereafter, not to exceed 8 tests per month, as directed by the U. S. Probation Office.

4) Defendant shall pay all or part of the costs of treating his/her drug and/or alcohol dependency to the aftercare
contractor during the period of supervision based on his/her ability to pay and shall provide proof of payment, as
directed by the U. S. Probation Office.

5) Defendant shall pay a total monetary sanction of $125 ($100 fine, $25 mandatory special assessment), as
directed by the U. S. Probation Office.

6) Defendant shall submit to a search of his/her person, residence, office, vehicle, or other area under his control,
conducted by the U. S. Probation Office or other law enforcement officer under the direction and the control of the
U. S. Probation Office at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of violation of the conditions of supervision.

7) Defendant shall attend at least one Alcoholics Anonymous or Narcotics Anonymous class per week and submit
proof of attendance to the U.S. Probation Office.

8) Defendant shall report telephonically to the U. S. Probation Office located at 312 N. Spring Street, Suite 600, in
Los Angeles, California 90012, telephone number 213-894-3600, no later than 10/8/19.

 
